Citation Nr: 1807176	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-25 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his January 2011 claim, the Veteran stated he is seeking entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

The Veteran testified at an August 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has asserted that he experienced a number of stressful events while in service which led to his claimed psychiatric disorder.  

First, the Veteran has asserted that he was sent to the Korean DMZ.  See February 2011 stressor statement.  The Veteran clarified during the August 2017 hearing that when he first arrived in Korea, he was mistakenly sent to a replacement center in the DMZ in the North of the country but after being there for four or five days he was sent to the South of the country.  The RO has previously attempted to verify the Veteran's assertion that he had had been stationed at the DMZ between North and South Korea, but was unable to do so.  See May 2011 Formal Finding.

Second, the Veteran has asserted that he was subject to discrimination due to his race and that he suffered stress due to segregation he experienced while stationed in Korea.  

Next, the Veteran asserted that he was harassed by the Company Commander, stating that the Commander made him do other's work and promoted others over him.  The Veteran stated that when he told the Commander he did not like the treatment, the Commander created false charges and the Veteran was placed in the stockade.  See February 2011 stressor statement.  During the August 2017 hearing, the Veteran testified that he was falsely charged with being AWOL from formation by Captain D. Hooves after asking when he would receive a promotion and was then continually harassed to sign a document admitting he had been AWOL, on some occasions being woken at two or three o'clock in the morning.  A May 1972 service personnel record shows that the Veteran was charged with being AWOL by Captain D. G. Hubbes.

Additionally, in his February 2011 stressor statement the Veteran asserted that he was placed in the stockade for 90 days and reported that he was told if anything happened during the war those in the stockade would likely be the first to die.  He further stated that he saw others beaten nearly to death in the stockade, which led him to fear for his life.  During the August 2017 hearing, the Veteran asserted that while he was in stockade for three or four months he was harassed and recalled having the heat turned on in the summer.  The Veteran clarified his February 2011 account that he feared being beaten by reporting that he recalled hearing a soldier named Curry shouting.  The Veteran did not know what was being done to Curry, but feared it would happen to him.  Further, the Veteran testified that his mother died while he was in the stockade, but he was not allowed to return home because his Captain had falsely reported that the Veteran had "spoken against the government."  Finally, the Veteran again reported that while he was in the stockade he feared for his life because he was afraid North Korea was going to invade and there were constant alarms going off.  
Finally, during the August 2017 hearing the Veteran asserted an additional stressor that was not included in his initial February 2011 stressor statement.  The Veteran testified that while working on a levy in the south of Korea around April or May of 1972 he witnessed the death of a soldier in his unit named Johnson, who was killed when the front-end loader Johnson was using stalled, Johnson jumped out, and the equipment rolled over onto him.  The Veteran's service records indicate that in April and May 1972 he was station at Camp Humphreys, Korea, with Company C, 802nd Engineering Battalion (Construction).  See May 1972 service treatment record.  As the Veteran had not initially asserted this final stressor, no attempt has been made to verify its occurrence.  

On remand, the RO should take appropriate action to verify the Veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all claimed stressors the Veteran experienced while on active duty.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO. 

3.  Attempt to verify whether there is credible evidence to support any of the Veteran's alleged stressors.  In addition to any other stressors identified by the Veteran pursuant to the development above, stressors advanced by the Veteran that should be attempted to be verified include: a) experiencing racial segregation while stationed in Korea; b) suffering harassment, including false charges of being AWOL, by his Captain while stationed in Korea; c) fearing for his life in the stockade while stationed in Korea due to the threat of an attack by North Korea; d) fearing for his life in the stockade while stationed in Korea due to the threat of physical abuse, to include an attempt to verify whether or not a solider named "Curry" was imprisoned at the same time as the Veteran; and e) the death of a solider named "Johnson" in either April or May 1972 assigned to Company C, 802nd Engineering Battalion (Construction), Camp Humphreys, Korea.

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO should notify the Veteran, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2011.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

c) For any acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since January 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The complete rationale for all opinions should be set forth.

5.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




